Upon reformation of the contract of insurance the issue against the garnishee defendant was one at law to be tried, in form and method, fixed by statute on the subject. The affidavit for the writ of garnishment, upon filing of the disclosure, stood as a declaration and called for framing an issue as to the garnishee's liability to plaintiff, with right of either party to demand a trial by jury. 3 Comp. Laws 1929, §§ 14867, 14868.
I concur in the reformation of the contract but not in the short-cut against the garnishee defendant under its disclosure.
FEAD, J., concurred with WIEST, J.